Citation Nr: 0932329	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
March 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a neck disorder.

The Veteran previously appealed multiple claims to the Board.  
In December 2007, the Board made a decision in the appeals of 
six claims.  The Board remanded, for the development of 
additional evidence, three claims; specifically, claims for 
service connection for migraine headaches, a neck disorder, 
and a left shoulder disorder.

In a March 2009 rating decision, the RO granted service 
connection for migraine headaches and for traumatic arthritis 
of the left shoulder.  The remaining issue on appeal is 
service connection for a neck disorder.

The appeal for service connection for a neck disorder is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Prior to separation from service, the Veteran reported 
occasional neck pain.  Since service, she has reported 
intermittent neck pain and stiffness.  Records of VA 
outpatient treatment do not contain a clear medical diagnosis 
with respect to the Veteran's neck.  In the December 2007 
remand, the Board called for a VA orthopedic examination, 
with review of the claims file, to address the nature and 
likely etiology of certain disabilities, including any 
current disability of the neck.  The Board indicated that the 
examiner should provide an opinion as to whether it is at 
least as likely as not that any current neck disorder was 
causally related to the Veteran's service.

In 2008, the RO scheduled VA medical examinations to address 
several of the Veteran's claims.  In the December 2007 
decision, the Board granted service connection for 
lumbosacral strain.  In August 2008, the Veteran had a VA 
examination of the spine.  In December 2008, the Veteran had 
a VA examination of the left shoulder and the neck.  In June 
2009, a VA physician provided an addendum to the report of 
the August 2008 spine examination.  The August 2008 and 
December 2008 examinations and the June 2009 addendum, 
considered separately and together, fail to provide the 
necessary and requested information and opinion about the 
neck disorder claim.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board again 
remands the case for an examination to provide the necessary 
evidence and opinion about the neck disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
likely etiology of any current neck 
disability.  The examiner must be provided 
with the Veteran's claims file for review.  
Any necessary diagnostic imaging should be 
performed.  The examiner should provide a 
diagnosis for any current disorders 
affecting the Veteran's neck.  For each 
current neck disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disorder 
has continued since, or is otherwise 
related to, symptoms of neck pain that the 
Veteran reported during service.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's neck disorder claim can be 
granted.  If that claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




